Caton, C. J. This bill was filed under a misapprehension of the principle upon which our courts are organized. The Circuit Court possesses and exercises a two-fold jurisdiction. It exercises both a common law and a chancery jurisdiction. When exercising the first, it is a court of common law, and when exercising the other it is a. court of chancery. Although these jurisdictions are exercised in the same tribunal they are never blended. They are as distinct as if the two courts were presided over by different judges. The fact then that the execution issued from the Cook Circuit Court, gave that court, when exercising its chancery powers, no more jurisdiction to entertain the bill than it would have had if the execution had been issued by the Circuit Court of Winnebago, to which county the execution was sent. If the Circuit Court of Cook county, in the exercise of its chancery jurisdiction, could entertain this bill, then it might entertain a bill to set aside a fraudulent conveyance, in aid of an execution issued by the Circuit Court of a foreign county, against a party in a foreign county, and levied upon land in a foreign county. Such a jurisdiction cannot be pretended ; equally untenable would be the position that this court could entertain jurisdiction of this bill as a common law court, in aid of its legal process. While the courts of law may, to a certain extent, exerpise equity powers over their own judgments and in control of their own process, no case can be found where .they have entertained a bill to set aside a fraudulent conveyance. Besides, this bill was not addressed to a court of law, but to the court of chancery. The decree dismissing the bill must be affirmed in each case. Decree affirmed.